2011 MID-YEAR EXECUTIVE INCENTIVE PLAN

This 2011 Mid-Year Executive Incentive Plan (this “Plan”) of Adventrx
Pharmaceuticals, Inc. (“Adventrx” or the “Company”) is designed to offer
incentive compensation to certain employees of the Company (as described under
the “Eligibility” section below (“Participants”)), by rewarding the achievement
of near-term corporate and individual objectives. This Plan is intended to
create an environment that will focus Participants on the achievement of these
objectives. Since cooperation between departments and Participants will be
required to achieve corporate objectives that represent a significant portion of
the incentive awards available under this Plan, this Plan should foster improved
teamwork and a more cohesive management team.

Purpose of this Plan

This Plan is designed to:



  •   provide an incentive program to achieve near-term corporate objectives and
thereby enhance stockholder value;



  •   reward key employees who significantly impact corporate results;



  •   encourage increased teamwork among all departments within the Company;



  •   incorporate an incentive program in Adventrx’s overall compensation
strategy to help attract and retain key employees; and



  •   incentivize Participants to remain employed by Adventrx throughout the
plan period and until the time incentive awards are paid.

Plan Period

The plan period under this Plan is the period beginning July 1, 2011 and ending
December 31, 2011.

Plan Governance

This Plan will be governed and administered by the compensation committee (the
“Committee”) of the Company’s Board of Directors. The Committee will be
responsible for determining and approving all awards to Participants and for all
other determinations under the Plan. All Committee actions shall receive the
maximum deference provided by applicable law.

Eligibility

All full time (40 hours/week) exempt employees who are subject to reporting
obligations under Section 16 of the Securities Exchange Act of 1934, as amended,
are eligible to participate in this Plan. To be eligible to earn and receive an
award under this Plan, such employee: (a) must have been in an eligible position
(i.e., a Section 16 officer) prior to October 1, 2011 and remain employed in
such capacity through the date any incentive awards are paid; and (b) must not
be on probation or under review or evaluation (or similar disciplinary action)
at the time incentive award determinations are made or paid.

Form of Incentive Award Payments

Incentive award payments generally will be made in cash, though the Committee
has sole and absolute discretion to determine the composition of individual
incentive award payments.

Corporate and Individual Objectives

This Plan calls for incentive awards based on the achievement of near-term
corporate objectives by the Company and, for Participants other than the
Company’s Chief Executive Officer and the Company’s President (together, the
“Senior Executives”), individual objectives by Participants.

Shortly after or in connection with adoption of this Plan, the Senior Executives
will present to the Committee (a) a list of proposed near-term corporate
objectives for the plan period, which objectives are subject to review and
approval by the Committee and (b) a list of individual objectives applicable to
each Participant other than the Senior Executives, which objectives are subject
to review and approval by the Committee. Corporate objectives may be
individually weighted with respect to all corporate objectives.

The relative weight between corporate and individual objectives of an incentive
award will vary based on each Participant’s level within the Company as follows:

                 
 
  Corporate   Individual
 
               
Senior Executives
    100 %     0 %
 
               
Participants other than Senior Executives
    75 %     25 %
 
               

If an approved corporate or individual objective becomes irrelevant or
undesirable during the plan period or if a strategic change affects (one or
more) objectives then, for each such affected objective:

(a) with respect to corporate objectives, the Committee, after considering the
recommendations of the Senior Executives, may (i) if corporate objectives are
weighted, adjust the weightings of one or more existing objectives,
(ii) substitute one or more new objectives, if corporate objectives are
weighted, with appropriate weightings for new and existing objectives, (iii)
eliminate one or more existing objectives and, if corporate objectives are
weighted, re-weight objectives or (iv) take no action;

(b) with respect to individual objectives, the Committee, after considering the
recommendations of the Senior Executives, may take one of the actions described
in subsections (a)(i)-(iv) above.

Incentive Award Targets

The target amount of a typical incentive award will be a specific dollar amount
or determined by applying a “target percentage” to the base salary earned by a
Participant during the plan period as a Participant in this Plan. In general,
the following amounts or target percentages of salary will be used to determine
target award amounts:

1

         
 
  Target Award Amount ($) or Target
Level
  Percentage (%)
 
       
Senior Executives
  $ 187,500  
 
       
Participants other than Senior Executives
    25 %
 
       

Note: Notwithstanding the foregoing, actual target amounts may be greater or
less for a particular Participant based on the terms of employment with such
Participant.

The target amount reflects the Committee’s determination of appropriate
near-term incentive compensation where performance met objectives or was
acceptable in view of prevailing conditions. The actual payout amount of an
incentive award may exceed the target amount if performance exceeded objectives
or was excellent in view of prevailing conditions or may be less than the target
amount if performance partially met objectives or was less than acceptable.

In evaluating performance, the Committee will consider the achievement of
objectives, the degree to which performance exceeded the objective or an
objective is partially achieved, the quality of achievement, the difficulty in
achieving the objective, conditions that affected the ability to achieve
objectives and such other factors as the Committee determines are appropriate to
consider.

Payment of Incentive Awards

The actual payout amount of each Participant’s incentive award will be
determined by the Committee after considering the recommendations of the Senior
Executives.

Notwithstanding any other provision of this Plan, each Participant’s award, if
any, will be paid in a single sum on or after January 1, 2012 and on or before
March 14, 2012. Incentive award calculations for each Participant that are based
on a percentage of salary will be based on such Participant’s base salary earned
during the plan period as a Participant in this Plan. A Participant has not
earned and does not have any right or entitlement to any award under this Plan
until the time the award is actually paid to such Participant.

Termination of Employment

Subject to any contractual obligations that the Company may owe to a
Participant, any award payment provided for under this Plan is completely
discretionary and is not considered earned by a Participant until it is actually
paid. Continued employment until payment of the incentive award is required and
if the employment of a Participant is terminated (whether voluntarily or
involuntarily) during the plan period, or prior to payment of incentive awards,
whether or not an award payment is made will be at the absolute discretion of
the Committee.

Absolute Right to Alter or Abolish this Plan; Disputes

Subject to any contractual obligations that the Company may owe to a
Participant, the Committee reserves the right in its absolute discretion to
abolish this Plan at any time or to alter the terms and conditions under which
incentive awards will be paid, with or without any reason and with or without
prior notice. Such discretion may be exercised any time before, during, and
after the plan period has commenced or is completed. No Participant shall earn
or vest in any right to receive any award hereunder until actual payment of such
award.

Any dispute or controversy arising under this Plan will be settled by the
Committee in its sole and absolute discretion.

Employment Duration/Employment Relationship

This Plan does not, and Adventrx’s policies and practices in administering this
Plan do not, constitute an express or implied contract or other agreement
concerning the duration of any Participant’s employment with the Company. The
employment relationship of each Participant is “at will” and may be terminated
at any time by Adventrx or by the Participant, with or without cause, subject to
the terms of any applicable agreement.

Other Terms and Conditions of this Plan

The Company is not responsible for any tax liability incurred by Participants
that receive an award under this Plan, but reserves the right to deduct from any
award payment an amount equal to all or any part of the deductions or taxes
required by applicable law to be withheld by the Company. Each Participant
further understands and agrees that such Participant will be entirely
responsible for any and all taxes on any benefits payable to the Participant as
a result of this Plan.

The Company intends that the awards and payments pursuant to this Plan will not
be subject to taxation under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”). Accordingly, the provisions of this Plan shall be
interpreted and construed in favor of satisfying any applicable requirements of,
or exemptions from, Section 409A of the Code. In the event this Plan or any
benefit paid to a Participant hereunder is deemed to be subject to Section 409A
of the Code, each Participant consents to the Company adopting such conforming
amendments as the Company deems necessary, in good faith and in its reasonable
discretion, to comply with Section 409A of the Code and avoid the imposition of
taxes under Section 409A of the Code. Each payment made pursuant to any
provision of this Plan shall be considered a separate payment and not one of a
series of payments for purposes of Section 409A of the Code. While it is
intended that all payments and benefits provided under this Plan to each
Participant will be exempt from or comply with Section 409A of the Code, the
Company makes no representation or covenant to ensure that the payments under
this Plan are exempt from or compliant with Section 409A of the Code. The
Company will have no liability to any Participant or any other party if a
payment or benefit under this Plan is challenged by any taxing authority or is
ultimately determined not to be exempt or compliant. In addition, if upon a
Participant’s “separation from service” within the meaning of Section 409A of
the Code, such Participant is then a “specified employee” (as defined in
Section 409A of the Code), then solely to the extent necessary to comply with
Section 409A of the Code and avoid the imposition of taxes under Section 409A of
the Code, the Company shall defer payment of “nonqualified deferred
compensation” subject to Section 409A of the Code payable as a result of and
within six (6) months following such “separation from service” under this Plan
until the earlier of (i) the first business day of the seventh month following
such Participant’s “separation from service,” or (ii) ten (10) days after the
Company receives written notification of such Participant’s death. Any such
delayed payments shall be made without interest.

This Plan is unfunded and no provision of this Plan shall require the Company,
for the purpose of satisfying any Plan obligations, to purchase assets or place
any assets in a trust or other entity or otherwise to segregate any assets for
such purposes. Nothing contained in this Plan nor any action taken pursuant to
its provisions shall create or be construed to create a fiduciary relationship
between the Company and any Participant or other person. Any right to receive an
award payment under this Plan shall be no greater than the right of any
unsecured creditor of the Company.

This Plan represents the entire plan as to the matters described herein. Except
as may be expressly provided in a Participant’s employment or similar agreement
with the Company, this Plan shall supersede all prior or contemporaneous plans
or arrangements or understandings between the Company and any Participant,
whether written or oral, express or implied, with respect to any subject covered
by this Plan.

This Plan shall be governed by, and interpreted, construed, and enforced in
accordance with, the laws of the State of California without regard to its or
any other jurisdiction’s conflicts of laws provisions.

2